92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles H. WRENN;  Kermedis Jacobs;  James Elliott Price,Sr.;  James Byrd Miller;  Frederick W. Corbett,Plaintiffs-Appellants,andFrederick THOMAS, Plaintiff,v.Franklin E. FREEMAN, Jr., Secretary, North CarolinaDepartment of Corrections;  Michael Easley, Stateof North Carolina Attorney General,Defendants-Appellees.
No. 96-6180.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Charles H. Wrenn, Kermedis Jacobs, James Elliott Price, Sr., James Byrd Miller, Frederick W. Corbett, Appellants Pro Se.
William Dennis Worley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before WIDENER, NIEMEYER and MICHAEL, Circuit Judges.

PER CURIAM

1
The Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Wrenn v. Freeman, No. CA-94-786-5-F (E.D.N.C. Dec. 20, 1995).  We deny the Appellants' motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED